Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-2, 4, 6, 7, 9-12, and 14-21 are pending with claims 10-12, 14-19 and 21 withdrawn. Claims 1-2, 4, 6, 7, 9, and 20 are examined herein. 

Response to Arguments
3.	Applicant’s arguments with respect to the drawing objections and the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amended claim language. However, Applicant’s amendments have introduced a new issue under 35 U.S.C. 112(b). 
4.	Applicant's arguments with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that Piefer’s use of water cooling jackets constitutes a teaching away from the proposed modification with Williams. The examiner disagrees. There is no portion of Piefer that can be construed as a requirement that water cooling MUST be employed or that cryogenic coolants would destroy the device’s operation. For example, Piefer does not state that a minimum temperature for operation must be above 20 °C. In fact, Piefer discloses only exemplary temperature conditions (see [0049]). Moreover, Applicant’s arguments conflate the temperature of the fissile material in the apparatus of Piefer with the temperature of the moderator. Piefer explicitly discloses the ability to independently control the temperature of the moderator ([0056]) and explicitly recognizes that the temperature of the moderator is a result-effective variable ([0057]), stating “thereby controlling the temperature of the neutron moderator and its effect in 
5.	Applicant’s arguments with respect to Williams are demonstrably false and the reference Williams directly refutes the assertion that the supercritical hydrogen of Williams cannot cool below 30 K. Williams states “(1) normal operation where 1 L/s of supercritical hydrogen enters the moderator vessel at 18 K and leaves at approximately 22 K.”
6.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Williams establishes that the use of a cryogenically cooled moderator increases neutron flux, thereby providing motivation for its combination with Piefer. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
9.	Claim 2 is indefinite because it does not recite a structural limitation of the claimed apparatus. It appears to be directed solely to an intended result of the apparatus. MPEP 2173.05(g). Accordingly, a skilled artisan would be unable to determine the metes and bounds of the structure encompassed by the recitation of claim 2. Moreover, the recitations of “the rate” in claim 2 lack antecedent basis. Claim 7 is rejected because it depends on claim 2.
10.	Claim 4 is indefinite because it lacks antecedent basis for the recitation “the second plurality of nuclei.” 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-2, 4, 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer et al., US Publication 2013/0142296 in view of Williams et al., “Cold Source Moderator Vessel Development for the High Flux Isotope Reactor.”
15.	Regarding claims 1, 4, 6, and 20, Piefer discloses an apparatus for producing reaction-product nuclei from reactant nuclei (Fig. 5 and [0001]), the apparatus comprising: a plurality of reactant nuclei (the U-235 in 50; [0043-4]) and a plurality of moderating nuclei (92) comprising beryllium ([0056]), a neutron source (16) that is not a fission reactor ([0036-40]) in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture ([0044-5]); and a thermal control system maintaining at least two different regions of the apparatus at different temperatures (water jackets  56, 48, 44, 94; [0043-4], [0056] “independent temperature control of the neutron moderator 92 and the neutron multiplier 90”). 
16.	Further regarding claim 1, Piefer does not disclose one region of the apparatus cooling to a temperature below approximately 30 degrees Kelvin. Williams teaches cooling a neutron moderator in an isotope production apparatus to a temperature below 30K using a cryogenic fluid (Abs.; II, Para 1; Fig. 2). One of ordinary skill in the art at the time of the invention would have found it obvious to employ the cryogenic cooling of the moderator of Piefer as taught by Williams for the predictable purpose of increasing the available neutron flux (see I, Para. 4). 
17.	Finally regarding claim 1, Piefer is silent as to the absolute dimensions of its apparatus, focusing only on relative dimensions (see, e.g., [0021], Fig. 6) and does not disclose the mass of the moderator 92 in Fig. 5. However, a skilled artisan would have found it obvious to select an appropriate mass of moderating material based on the desired dimensions of the apparatus as a matter of design choice. Such a selection would be informed by the radial thickness of the moderating section, the height of the vessel, as well as the density and nuclear properties of the moderating material. 

19.	Regarding claim 7, the modification of Piefer as taught by Williams makes obvious the apparatus of claim 2. Piefer further discloses at least one neutron reflector (12) at least partially surrounding the pluralities of reactant nuclei and moderating nuclei, wherein the reflector comprises moderating nuclei ([0035]; [0048]). Piefer is silent as to the reflector thickness. However, a skilled artisan would have found it obvious to select an appropriate reflector thickness based on the desired dimensions of the apparatus as a matter of design choice ([0034]).  
20.	Regarding claim 9, the modification of Piefer as taught by Williams makes obvious the apparatus of claim 1. Piefer further discloses a target configured to emit neutrons when impacted by accelerated particles, wherein the target is comprised of tritium atoms ([0036]); and wherein the accelerated particles enter the apparatus via an access channel (22) configured to accept greater than 50 percent of the accelerated particles that impinge upon the access channel (see Fig. 1 and [0036]).

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON M DAVIS/Primary Examiner, Art Unit 3619